


Exhibit 10.30

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities Exchange Commission. The
omissions have been indicated by “[***Redacted***],” and the omitted text has
been filed separately with the Securities and Exchange Commission.

 

THIRD AMENDMENT TO SUPPLY AGREEMENT

 

This Third Amendment to the Supply Agreement (the “Third Amendment”) is entered
into the 1st day of February, 2009, by and between Rite Aid Corporation (“Rite
Aid”) and McKesson Corporation (“McKesson”).

 

INTRODUCTION

 

Pursuant to the terms of the Supply Agreement dated December 22, 2003 (the “Rite
Aid Agreement”) as amended by the First Amendment to the Supply Agreement dated
December 8, 2007 (the “First Amendment”) and the Second Amendment to the Supply
Agreement dated November 7, 2008 (the “Second Amendment”) (collectively referred
to herein as the “Agreement”), McKesson and Rite Aid entered into an agreement
to establish a program for McKesson’s supply of pharmaceutical and OTC products
to Rite Aid.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, McKesson and Rite Aid hereby agree as follows:

 

1.             Effective as of the first day of the first full month following
the Third Amendment Effective Date (as defined herein), the DSD cost of goods
matrix set forth in Section 3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

DSD Cost of Goods Matrix

 

Chain-Wide Average Product Purchases

Per Location/Month (less Returns)

 

From

 

To

 

Rx

 

OTC

 

Rite Aid
Contract Items

 

Schedule II
Narcotics

 

 

 

 

 

 

 

 

 

 

 

[***Redacted***]

 

2.             Section 3.11 of the Agreement is hereby deleted in its entirety.

 

3.             This Third Amendment shall become effective on February 1, 2009
(“Third Amendment Effective Date”).

 

4.             Except as amended above, the Agreement remains unchanged and in
full force and effect. Capitalized terms used in this Third Amendment and not
otherwise defined herein shall have the meaning given to them in the Agreement.

 

5.             This Third Amendment may be executed in counterparts, each of
which shall constitute an original.

 

--------------------------------------------------------------------------------


 

6.             This Third Amendment, together with the Rite Aid Agreement, the
First Amendment and the Second Amendment, embodies the entire agreement between
the parties with regard to the subject matter hereof and supersedes all prior
agreements understanding and representations with the exception of any
promissory note, security agreement or other credit or financial related
document(s) executed by or between Rite Aid and McKesson.

 

IN WITNESS WHEREOF the parties have caused this Third Amendment to be duly
executed as of the date and year written below and the persons signing warrant
that they are duly authorized to sign for and on behalf of the respective
parties. This Third Amendment shall be deemed accepted by McKesson only upon
execution by a duly authorized representative of McKesson.

 

 

RITE AID CORPORATION

 

MCKESSON CORPORATION

 

 

 

By:

/s/ Robert B Sari

 

By:

/s/ Paul C. Julian

 

 

 

 

 

Name:

Robert B. Sari

 

Name:

Paul C. Julian

 

 

 

 

 

Title:

Exec. Vice Pres. and Gen. Counsel

 

Title:

Executive Vice President, Group President

 

 

 

 

 

Date:

January 6, 2009

 

Date:

2/1/09

 

2

--------------------------------------------------------------------------------
